Citation Nr: 1634195	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  15-17 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 60 percent for coronary artery disease (CAD) status post coronary artery bypass graft (CABG).

2.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran had active duty from February 1966 to February 1969 with additional service in the Marine Corps Reserves.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  The issues were previously remanded by the Board in February 2016.  

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a disability rating in excess of 60 percent prior to March 29, 2016 for CAD and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

From March 29, 2016, forward, objective testing has shown the Veteran's service-connected CAD is manifested by left ventricular ejection fraction less than 30 percent.




CONCLUSION OF LAW

The criteria for a 100 percent schedular disability rating for CAD are met, effective from March 29, 2016, forward.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.104, Diagnostic Code 7005 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Higher rating for CAD from March 29, 2016, forward

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

The Veteran's heart disability is currently rated as 60 percent disabling under Diagnostic Code 7005.  See 38 C.F.R. § 4.104.

Under Diagnostic Code 7005, a 60 percent evaluation is warranted for more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction (LVEF) of 30 to 50 percent.  The maximum schedular rating of 100 percent is warranted for chronic congestive heart failure; or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or for LVEF of less than 30 percent.  38 C.F.R. § 4.104.

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

The Veteran submitted a private Transthoracic Echocardiography Report dated March 29, 2016.  The report noted that the Veteran has severe left ventricular systolic dysfunction with an ejection fraction of 25 percent.  Therefore, as of March 29, 2016, the competent medical evidence of record demonstrates that the Veteran's CAD is manifested by LVEF of less than 30 percent.  This medical evidence is sufficient to support the assignment of a 100 percent schedular rating  under Diagnostic Code 7005.  See 38 C.F.R. § 4.104.  

In short, the Board finds that a 100 percent schedular rating is warranted for the Veteran's CAD effective March 31, 2016, forward.  As noted above, entitlement to a disability rating in excess of 60 percent for CAD prior to March 29, 2016 is addressed in the remand below.  


ORDER

Effective from March 29, 2016, forward, entitlement to a 100 percent schedular rating for coronary artery disease, status post coronary artery bypass graft, is granted.



REMAND

Higher rating for CAD prior to March 29, 2016; TDIU

In March 2016, the Veteran submitted a release for medical provider information for his treatment at University of Florida (UF) Cardiology at Spring Hill from May 2008 to March 2016.  It does not appear that the Veteran's complete treatment records from this facility have been obtained.  As these records are relevant as to the severity of the Veteran's service-connected CAD and his claim for TDIU, the Board find it is necessary to remand the issues to obtain these and any other outstanding private treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make arrangements to obtain the Veteran's complete treatment records, dated from September 2014 to March 2016, from the following:  Shands at UF Clinic (to include any diagnostic testing conducted on February 28, 2015); University of Florida Physicians, to include Cardiology West and/or Spring Hill; and Robert Feezor, M.D. and Larry Rooks, M.D.  

2.  Thereafter, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


